Citation Nr: 1820188	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the VA Regional Office (RO) in Honolulu, Hawaii.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned at the RO.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last had a VA examination to fully evaluate his service-connected bilateral hearing loss in July 2014.  During his November 2016 Board videoconference hearing, the Veteran reported progressive worsening of his service-connected bilateral hearing loss.  Consequently, a new examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, evidence of record reflects that the Veteran receives VA medical treatment for his service-connected bilateral hearing loss from the VA Outpatient Clinic (VAOPC) in Maui, Hawaii, as well as the VA Medical Center (VAMC) in Honolulu, Hawaii.  As evidence of record only includes treatment records dated up to March 2017 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected bilateral hearing loss from Maui VAOPC and Honolulu VAMC for the time period from March 2017 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  The examiner is further informed that the Veteran has been diagnosed with a specific phobia or severe anxiety related to examination of and contact with his ears and his deteriorating hearing. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

3.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2014 statement of the case.  Based on the Veteran's assertions during his November 2016 hearing, the AOJ must also discuss whether referral of the Veteran's claims file to the Director, C&P Service, for extraschedular consideration is appropriate for the Veteran's service-connected bilateral hearing loss disability under 38 C.F.R. § 3.321(b) or for a combined extraschedular rating under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

